Citation Nr: 1710150	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  10-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Coast Guard from January 16, 2001 to November 19, 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision issued by the Department of Veterans Affairs (I) Regional Office (RO) in Muskogee, Oklahoma.  
In January 2014 and June 2014, the Board remanded the case to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.

The record before the Board consists of both a paper file and electronic records within the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran served for over 30 days, but fewer than 90 days post 9/11.

2.  The Veteran was not discharged due to s service-connected disability. 


CONCLUSION OF LAW

The criteria for basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met. 38 U.S.C.A. 
§§ 3301, 3311 (West 2014); 38 C.F.R. § 21.9520 (2016).


REASONS AND BASES FOR  FINDINGS AND CONCLUSION

I. Duty to Assist

VA has duties to notify and assist claimants.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2016).  However, in this case, the pertinent facts are not in dispute and the law is dispositive.  There is no outstanding evidence that could be obtained to substantiate the claim.  Therefore, no further development is required before the Board decides the claim.


II. Legal Criteria and Analysis

The educational assistance program under Chapter 33, Title 38, of the United States Code (or the Post-9/11 GI Bill) was established for "individuals who served on active duty after September 10, 2001" and was made effective in August 2009.  38 C.F.R. § 21.9500 (2016).  The provisions of the Act are codified at 38 U.S.C.A. 
§§ 3301-3324 (West 2014) with the implementing regulations found at 38 C.F.R. 
§§ 21.9500-21.9770 (2016). 

VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. § 21.9520 (2016).  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and: (a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service, (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for- (i) A medical condition that preexisted such service and is not determined to be service-connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; or (b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. 
 § 21.9520 (2016).

As the Veteran was discharged on November 10, 2011, he had more than 30, but less than 90, days of honorable, active service after September 10, 2001.  As such, basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill), can be established only if it is shown that he was discharged due to a service-connected disability.  38 U.S.C.A. § 3311; 38 C.F.R. 
§ 21.9520 (2016).  In his substantive appeal, dated in December 2010, the Veteran contended, in effect, that he was entitled to the benefit sought because he was discharged from active duty due to a disability that was first manifested in service.  Determining that the Veteran appeared to be suggesting that he was discharged due to an acquired psychiatric disorder, which could be service-connected, in January 2014, the Board instructed the RO to issue notice to the Veteran and then develop and adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder.  

The RO sent a letter to the Veteran advising him of the claims process and of how he could submit a formal application for benefits.  This letter was sent three times as it was returned by the United States Postal Service the first two times due to incorrect addresses.  The third attempt has not been returned to VA and so the Board presumes that the Veteran received it.  However, he has not responded.  

The law provides that, while VA is obligated to assist a claimant in the development of a claim, there is no duty on VA to prove the claim.  As the United States Court of Appeals for Veterans Claims (Court) stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." 1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 (1996).  The Veteran has not taken the necessary steps to advance a claim for service connection for acquired psychiatric disorder, and the Board determines that VA has fulfilled its obligation in assisting the Veteran with regard to any potential claim.

In light of the above analysis, the Board finds that the Veteran does not meet the criteria for basic eligibility for VA educational assistance under the Post-9/11 GI Bill.  He has neither the requisite 90 days of post-9/11 service nor 30 days of post-9/11 service discharged due to a service-connected disability.  There is no other mechanism by which the Veteran could be entitled to payment of post-9/11 GI bill benefits.  The claim, therefore, is denied.    
ORDER

Entitlement to basic eligibility for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied. 



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


